UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6190


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARTON JOSEPH ADAMS,

                Defendant - Appellant.



                             No. 16-6199


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPHINE ARTILLAGA ADAMS, For herself and for minor B.A.,

                Claimant - Appellant,

          and

BARTON JOSEPH ADAMS,

                Defendant.
                            No. 16-6202


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

BARTON JOSEPH ADAMS, For minor B.A.,

               Defendant - Appellant,

B.A.,

               Claimant - Appellant.



                            No. 16-6203


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

BARTON JOSEPH ADAMS, for himself and minor B.A.,

               Defendant - Appellant,

JOSEPHINE ARTILLAGA ADAMS, for herself and minor B.A.,

               Claimant - Appellant.



                            No. 16-6205


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,


                                 2
          v.

BARTON JOSEPH ADAMS, For himself and for minor B.A.,

                Defendant - Appellant,

JOSEPHINE ARTILLAGA ADAMS, For herself and for minor B.A.,

                Claimant - Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:08-cr-00077-JPB-RWT-1)


Submitted:   September 30, 2016          Decided:   October 6, 2016


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Barton Joseph Adams, Josephine Artillaga Adams, Appellants Pro
Se.    Michael D. Stein, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  3
PER CURIAM:

       In     these     consolidated          appeals,         Barton     Joseph     Adams,

Josephine Artillaga Adams, and B.A. (Appellants) seek to appeal

and appeal from a host of district court judgments and orders.

We dismiss in part and affirm in part.

                                              I.

       Appellants       seek     to     appeal      the    March    5,    2013,    criminal

judgment, the July 15, 2013, amended criminal judgment, and the

April       23,     2014,     amended      criminal        judgment      entered    in     the

criminal case against Barton Adams.

                                              A.

       In    criminal        cases,   a    defendant       must    file   his     notice    of

appeal within 14 days after the entry of judgment.                           Fed. R. App.

P. 4(b)(1)(A)(i).             With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to 30 days to file a notice of appeal.                              Fed. R.

App.    P.    4(b)(4);       United     States      v.    Reyes,   759    F.2d     351,    353

(4th Cir. 1985).

       The        district    court       entered        the   criminal     judgments       on

March 5, 2013, July 15, 2013, and April 23, 2014.                               Appellants’

notice of appeal with respect to these judgments was filed on

February 11, 2016.             Because Barton Adams did not file a timely




                                              4
appeal and did not obtain an extension of the appeal period, we

dismiss his appeal of these judgments. *

                                        B.

      With respect to Josephine Adams and B.A., to have standing

to   appeal    these     judgments,     they    must    show    that   they     have

“suffered a concrete and particularized injury that is fairly

traceable     to   the   challenged     [judgment],     and    is   likely    to   be

redressed by a favorable judicial decision.”                   Hollingsworth v.

Perry, 133 S. Ct. 2652, 2661 (2013).               Josephine Adams and B.A.

are not bound by the March 5 judgment and the July 15 and April

23 amended judgments and thus are not “sufficiently aggrieved”

by them to possess standing to seek appellate review.                        Doe v.

Public Citizen, 749 F.3d 246, 257 (4th Cir. 2014).                           Because

Josephine Adams and B.A. cannot show any injury traceable to the

March 5 judgment and the July 15 and April 23 amended judgments,

we   dismiss   their     appeals   as   to     these   judgments    for   lack     of

standing.




      *We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).       Because Barton
Adams’ appeal is inordinately late, and its consideration is not
in the best interest of judicial economy, we exercise our
inherent power to dismiss it.        United States v. Mitchell,
518 F.3d 740, 744, 750 (10th Cir. 2008).



                                         5
                                             II.

     Appellants         also       seek     to        appeal     the    district       court’s

January 14, 2013, preliminary order of forfeiture, February 14,

2013,    amended     preliminary           order      of   forfeiture,         and    July    11,

2013, second amended preliminary order of forfeiture.

                                                 A.

     The    January      14    and     February         14     orders    were    entered      in

advance of Barton Adams’ March 1, 2013, sentencing hearing and

became   final     as    to    him    at    that       hearing.         Fed.    R.    Crim.    P.

32.2(b)(4)(A).       The time for Barton Adams to appeal those orders

began to run when the March 5 criminal judgment was entered.

Fed. R. Crim. P. 32.2(b)(4)(C).                        As noted, Barton Adams noted

his appeal of the March 5 criminal judgment on February 11,

2016,    and   did      not    obtain       an       extension    of     time    to    appeal.

Because Barton Adams’ appeal is inordinately late, we exercise

our inherent power and dismiss his appeal as to the January 14

and February 14 orders.

     With      respect        to     the     July       11,     2013,     second       amended

preliminary order of forfeiture, Barton Adams could appeal that

order within 14 days of its entry on July 11, 2013.                                    Fed. R.

Crim. P. 32.2(b)(4)(C); Fed. R. App. P. 4(b).                                  Barton Adams,

however, did not do so.              His February 11, 2016, notice of appeal

is untimely, and he did not obtain an extension of time to



                                                 6
appeal.     We therefore exercise our inherent power and dismiss

Barton Adams’ appeal as to the July 11 order as well.

                                                 B.

      Turning      to    Josephine         Adams        and    B.A.,       we    note       that,    on

appeal,     they        challenge          the        validity        of        the      forfeiture

determinations          in    the    January 14,            February       14,        and    July    11

orders.     We conclude Josephine Adams and B.A. lack standing to

bring those challenges.               See Fed. R. Crim. P. 32.2(b)(2)(A), (c)

&   Advisory    Committee           Notes,    Subdivision           (b)       (2000      Adoption);

United    States v.          Davenport,      668        F.3d      1316,       1320     (11th        Cir.

2012);     United       States v.          Porchay,         533    F.3d         704,        707,    710

(8th Cir.      2008);        United       States       v.     Andrews,          530    F.3d        1232,

1236-37    (10th Cir.         2008);       DSI        Assocs.     LLC     v.     United       States,

496 F.3d    175,    184-85          (2d    Cir.       2007).        We     therefore          dismiss

Josephine Adams’ and B.A.’s appeals as to these orders.

                                             III.

      Appellants         also       seek     to        appeal      the      district          court’s

June 25, 2014, and July 15, 2014, orders of forfeiture.

                                                 A.

      The June 25 and July 15 orders granted the Government’s

motions     filed       under       Rule     32.2(c)(2)           for      final        orders       of

forfeiture.      The Advisory Committee Notes to Rule 32.2 explain,

however, that a final order of forfeiture has no bearing on the

defendant’s      rights.            See     Fed.       R.     Crim.      P.      32.2,       Advisory

                                                  7
Committee     Notes,       Subdivision            (b)     (2000     Adoption);        United

States v.    Flanders,         752     F.3d    1317,       1343    (11th      Cir.    2014).

Because a Rule 32(c)(2) final order of forfeiture has no bearing

on a defendant’s rights, the defendant has no right to appeal

that order.       Flanders, 752 F.3d at 1343.                     The June 25 and July

15 orders have no bearing on Barton Adams’ rights.                            He therefore

has no right to appeal them, and we dismiss his efforts to do

so.   See id. at 1344.

                                              B.

      With respect to Josephine Adams and B.A., we conclude, for

the reasons noted in section II(B), that they lack standing to

appeal    from    the    June    25    and     July      15   orders.       We    therefore

dismiss their efforts to appeal those orders on this basis.

                                              IV.

      Appellants        also    have    noted       an    appeal    from    the      district

court’s     October      26,    2015,     order         denying    B.A.’s      motion      for

appointment of counsel and denying Barton Adams appointment of

counsel.

                                              A.

      Josephine Adams cannot show any injury to herself that is

traceable    to   the     district      court’s          rulings   in   the      October    26

order denying appointment of counsel for Barton Adams and B.A.

We therefore dismiss her effort to appeal the October 26 order

for lack of standing.

                                              8
                                              B.

     With       respect    to    Barton       Adams’     and    B.A.’s     appeal       of   the

October 26 order, we observe that Appellants’ informal brief

does not present argument explaining how or why the district

court    erred    in    denying     them      appointment          of   counsel.         Barton

Adams and B.A. thus have waived review of the October 26 order.

See 4th Cir. R. 34(b); Wahi v. Charleston Area Med. Ctr., Inc.,

562 F.3d 599, 607 (4th Cir. 2009); Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004).                         We therefore affirm the

order.      United      States      v.    Adams,       No.     3:08-cr-00077-JPB-RWT-1

(N.D.W. Va. Oct. 26, 2015).

                                              V.

        Finally, Appellants have noted an appeal from the district

court’s     February       5,    2016      order.            The    February       5    order:

dismissed an August 21, 2013, claim pleading, and August 22,

August     26,    September        26,     and      October        4,     2013,    petitions

asserting Barton Adams’ and B.A.’s interests in the property

ordered forfeited and at issue in the July 11, 2013, second

amended preliminary order of forfeiture; denied Barton Adams’

motion    to     set    aside      the    June      25    and      July     15    orders     of

forfeiture; denied Barton Adams’ motion for a decision on the

motion     to    set      aside;     denied        the    self-styled         “Hearing       to

Adjudicate       the      Validity       of     [Their]        Interest      in        Property

Preliminarily          Ordered     Forfeited”            filed      by     Barton        Adams,

                                               9
Josephine Adams, and B.A.; denied the self-styled “Motion to

Intervene   Regarding          the   Government’s      violation     of     Notice

Requirement of the Federal Rules of Criminal Procedure 32.2(a)”

filed by Barton Adams, Josephine Adams, and B.A.; and denied as

moot the self-styled “Motion to Reconsider Motion [D.E. 1475] to

Hold Hearings at the Martinsburg Vicinage Until the Venue Issue

is Decided” filed by Barton Adams.

                                        A.

      We conclude that Barton Adams lacks standing to appeal the

portion of the February 5 order dismissing the August 21 claim

pleading and the August 22, August 26, September 26, and October

4   petitions   insofar    as    they   asserted     B.A.’s    interest    in    the

property ordered forfeited, and the denial of the hearing to

adjudicate pleading and the motion to intervene, insofar as they

asserted arguments on behalf of Josephine Adams and B.A.                    Barton

Adams can assert no injuries traceable to those rulings, and we

therefore   dismiss   his        efforts     to   appeal   them    for    lack   of

standing.

      Additionally,       on     appeal,     Appellants       do   not     present

arguments explaining how the district court erred in its rulings

as to the motion for decision and the motion to reconsider.                       By

failing to brief these matters, Barton Adams has waived review

of them.    See 4th Cir. 34(b); Wahi, 562 F.3d at 607; Williams,

370 F.3d at 430 n.4.           We therefore affirm as to Barton Adams’

                                        10
appeal      of     these     rulings.             United       States       v.     Adams,    No.

3:08-cr-00077-JPB-RWT-1 (N.D.W. Va. Feb. 5, 2016).

       With respect to the district court’s denial of the motion

to set aside, the hearing to adjudicate pleading-insofar as it

challenged         the     validity         of     forfeiture         on     Barton       Adams’

behalf-the       motion     to     intervene—insofar            as     it    challenged      the

validity of forfeiture on Barton Adams’ behalf—and dismissal of

the    August      21    claim    pleading        and    the   August       22,    August    26,

September 26, and October 4 petitions—insofar as they asserted

Barton      Adams’      interest       in   the       forfeited      property—we      find    no

reversible       error.          See    Fed.     R.    Crim.   P.     32.2(c);      21    U.S.C.

§ 853(n)(2)        (2012).         We       therefore        affirm    these       denial    and

dismissal rulings.               United States v. Adams, No. 3:08-cr-00077-

JPB-RWT-1 (N.D.W. Va. Feb. 5, 2016).

                                                 B.

       With respect to Josephine Adams, we conclude that she lacks

standing to appeal the district court’s dismissal of the August

21 claim pleading and the August 22, August 26, September 26,

and October 4 petitions asserting interests by Barton Adams and

B.A.   in    the     forfeited         property,       its    denial    of       Barton   Adams’

motions to set aside, for decision, and to reconsider, and its

denial of the hearing to adjudicate pleading and the motion to

intervene,       insofar      as       these      latter      two    pleadings       presented

arguments on behalf of Barton Adams and B.A.                                Josephine Adams

                                                 11
has no injury traceable to these rulings.                          We therefore dismiss

her effort to appeal them for lack of standing.

     With respect to the portions of the hearing to adjudicate

pleading    and      the   motion       to    intervene      asserting          arguments    on

behalf of Josephine Adams, we find no reversible error in the

district court’s denial rulings because Josephine Adams did not

timely    file       petitions     in     the       district       court     asserting      her

interest in the forfeited property and because the hearing to

adjudicate       pleading     and       the     motion       to     intervene        did    not

otherwise      comport     with    21        U.S.C.   § 853(n)(2).              We   therefore

affirm    as    to    these   rulings.              United     States      v.    Adams,     No.

3:08-cr-00077-JPB-RWT-1 (N.D.W. Va. Feb. 5, 2016).

                                               C.

     We    conclude        that    B.A.       lacks    standing       to     appeal:        the

district court’s rulings relative to Barton Adams’ motions to

set aside, for decision, and to reconsider; the district court’s

dismissal of the August 21 claim pleading and the August 22,

August    26,    September        26,    and     October       4    petitions        asserting

interests of Barton Adams; and the district court’s denial of

the hearing to adjudicate pleading and the motion to intervene,

insofar as these pleadings asserted interests of Barton Adams

and Josephine Adams.              B.A. has no injury traceable to these

rulings.        We    therefore     dismiss         his   efforts       to      appeal     those

rulings.

                                               12
     With respect to the August 21 claim pleading, it does not

comply with the requirement in 21 U.S.C. § 853(n)(3) that it be

signed by the petitioner under penalty of perjury.                        Further, the

remaining     petitions      do     not        comport      with      § 853(n)(3)’s

requirement that they set forth the nature and extent of the

petitioner’s right, title, or interest in the property, and the

time and circumstances of the petitioner’s acquisition of these

matters.     Accordingly, the dismissal of the claim pleadings and

petitions—insofar      as   they        asserted    B.A.’s      interest      in     the

property    ordered    forfeited—and       the     denial      of   the    hearing    to

adjudicate pleading and the motion to intervene—insofar as these

pleadings supported B.A.’s efforts to assert his interest in the

property—were not reversible error.                We therefore affirm as to

these rulings.        United States v. Adams, No. 3:08-cr-00077-JPB-

RWT-1 (N.D.W. Va. Feb. 5, 2016).

                                         VI.

     Accordingly,      we   dismiss       in     part    and     affirm     in     part.

We deny Appellants’ motions to appoint counsel.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials      before      this    court    and

argument would not aid the decisional process.

                                                                DISMISSED IN PART;
                                                                  AFFIRMED IN PART




                                          13